NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

BARON JOHN BADILLO,                              No. 09-15843

               Plaintiff - Appellant,            D.C. No. 3:05-CV-03370-WHA

  v.
                                                 MEMORANDUM *
SANTA CLARA VALLEY HEALTH &
HOSPITAL SERVICES, ADULT
CUSTODY HEALTH SERVICES; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Baron John Badillo, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his medical needs. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.

1994) (per curiam), and we affirm.

      The district court properly granted summary judgment because Badillo

failed to raise a genuine dispute of material fact as to whether Bowman and Ferry

were deliberately indifferent to Badillo’s shoulder/back injury. See Toguchi v.

Chung, 391 F.3d 1051, 1057-58 (9th Cir. 2004) (a prison official acts with

deliberate indifference only if he or she knows of and disregards an excessive risk

to the prisoner’s health and safety; negligence and a mere difference in medical

opinion are insufficient); Hallett v. Morgan, 296 F.3d 732, 746 (9th Cir. 2002) (a

prisoner alleging that the delay of medical treatment evinces deliberate indifference

must show that the delay led to further injury).

      AFFIRMED.




                                          2                                   09-15843